Citation Nr: 0735997	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2.

2.  Entitlement to service connection for vision problems, 
secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection for right lower 
extremity weakness, secondary to diabetes mellitus, type 2.  

4.  Entitlement to service connection for left lower 
extremity weakness, secondary to diabetes mellitus, type 2.  

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for arthritis of the 
shoulders, knees, and spine.

7.  Entitlement to service connection for a psychological 
disability.


REPRESENTATION

Appellant represented by:	James A. Wardell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1954 to February 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, type 
2, vision problems, right lower extremity weakness, left 
lower extremity weakness, prostate cancer, arthritis of the 
shoulders, knees, and spine, and a psychological disability, 
with the claims for vision problems, right lower extremity 
weakness, and left lower extremity weakness, secondary to 
diabetes mellitus, type 2.  

In March 2007, a hearing took place before the undersigned, 
who is the Veterans Law Judge rendering the determination in 
this claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  


FINDINGS OF FACT

1.  Service connection is not currently in effect for any 
disabilities.  

2.  The veteran did not have active military service in the 
Republic of Vietnam during the Vietnam era.

3.  The veteran does not have diabetes mellitus type 2 as a 
result of his service.

4.  The veteran does not have vision problems as a result of 
his service.

5.  The veteran does not have right lower extremity weakness 
as a result of his service.

6.  The veteran does not have left lower extremity weakness 
as a result of his service.

7.  The veteran does not have prostate cancer as a result of 
his service.

8.  The veteran does not have arthritis of the shoulders, 
knees, and spine, as a result of his service.

9.  The veteran does not have a psychological disability as a 
result of his service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007). 

2.  Vision problems were not incurred or aggravated as the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  Right lower extremity weakness was not incurred or 
aggravated as the result of service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

4.  Left lower extremity weakness was not incurred or 
aggravated as the result of service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

5.  Prostate cancer was not incurred or aggravated during the 
veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007). 

6.  Arthritis of the shoulders, knees, and spine, were not 
incurred or aggravated during the veteran's active military 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

7.  A psychological disability was not incurred or aggravated 
as the result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has diabetes mellitus, type 2, 
vision problems, right lower extremity weakness, left lower 
extremity weakness, prostate cancer, arthritis of the 
shoulders, knees, and spine, and a psychological disability 
due to his service, with the claims for diabetes mellitus, 
type 2, prostate cancer, and arthritis of the shoulders, 
knees, and spine, as a result of exposure to Agent Orange, 
and the claims for vision problems, right lower extremity 
weakness, and left lower extremity weakness, secondary to 
diabetes mellitus, type 2.  

The Board initially notes that subsequent to the Statement of 
the Case, dated in May 2006, evidence has been received, to 
include a videotaped deposition from December 2005, and other 
evidence, to include photographs.  Some evidence, received in 
March 2007, was submitted with a waiver of review by the 
agency of original jurisdiction.  To the extent that it 
appears that VA progress notes dated in 2006 were received 
prior to March 2007, and without a waiver of review, the 
Board finds that a remand is not required.  Specifically, 
this evidence merely shows treatment for disorders shown to 
exist at the time of issuance of the May 2006 SOC, and it 
contains no new diagnoses or other relevant evidence.  In 
summary, this evidence is not material to the bases for the 
Board's decisions.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2007), 
and a remand for RO consideration is not required.  

The veteran argues that he had service in Vietnam, and that 
certain presumptions of law should therefore apply to his 
claims.  In this regard, the law provides a presumption of 
service connection for certain diseases, including diabetes 
mellitus type 2, and prostate cancer, which become manifest 
after separation from service in veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R.  §§ 3.307(a)(6), 3.309(e).  

The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.

The Board initially finds that the veteran is not a credible 
historian.  In this regard, the veteran's service records 
show that in 1958, he was found guilty of stealing a pistol, 
and that he was incarcerated about 77 days as a result.  

Further, a December 1964 statement, signed by the veteran, 
shows that he stated, "I did falsely misrepresent my rank as 
Lieutenant Colonel, and my length of service as 12 years, on 
making application for a credit card from Standard Oil 
Company of California, knowing that at the time said 
application was false."  Another December 1964 report notes 
that the veteran had initially denied the existence of a 
number of debts, and that, "Only after intensive questioning 
and comparison of writing samples did he finally acknowledged 
the contents of the enclosures" (i.e., the debts).  The 
report further states that the veteran was possessed neither 
the reliability nor sufficient potential to warrant retention 
in the Marine Corps.  A "Recommendation for Disposition of 
Undesirable Discharge," dated in January 1965, states that 
the basis of recommendation was, "An established pattern of 
indebtedness, and repeated false official statements."  

The finding of "repeated false official statement" 
undermines the veteran's overall credibility, undermining all 
of his claims.  The Board must find that the veteran's 
statements, over time, are found to provide evidence against 
this his claims.  Simply stated, the veteran is not an 
accurate historian regarding events in service, as will be 
indicated below.  

The claims files include statements from the veteran, and his 
representative, dated in February 1978, May and July of 1998, 
August 2003, November 2003 (VA Form 119 ("report of 
contact"), November 2003 (Agent Orange protocol examination 
report), May 2004 (NA Form 13075), December 2004, October 
2006, a VA stressor questionnaire, and January and March of 
2007.   The evidence also includes the transcript of the 
hearing, held in March 2007, and a VHS tape of a (sworn) 
deposition of the veteran and his spouse undertaken in 
December 2005 (which has also been submitted in DVD form).  
This evidence shows that the veteran's assertions as to his 
branch of service, dates of service, details of his service 
in Vietnam, and other details of service, contain significant 
inherent contradictions.  

For example, at various times, it has been argued that the 
veteran had active service in the Marine Corps until 1965, or 
1967, that he served Navy between 1966 and 1968, that he 
served in Vietnam between 1963 and 1965, or 1967, that he was 
wounded by shell fragments on one, or three, occasions while 
in combat in Vietnam, that in January 1965 he was wounded in 
"Doc Toe" (presumably Dak To), or "Phy By" (presumably Phu 
Bai), and that he has, or has not, personally been involved 
in spraying Agent Orange.  See also veteran's claim (VA Form 
21-526), received in March 1978 (in which he indicated that 
he only had service with the Marine Corps, and that his 
service dates were from March 1954 to March 1965).  

The Board further notes that at various times, the veteran 
has asserted the following: in 1956, he was wounded after he 
was sent out to search for dud mortar shells in Japan, at 
which time a shell went off, causing wounds to his left lower 
extremity and his left back; between 1955 and 1959, he had 
parachute, language, and hand-to-hand combat training; he 
served in an intelligence unit prior to entering Vietnam in 
1963; after his discharge in 1965, he was re-recruited in 
1966, after which he returned to Vietnam; he signed a 
contract of secrecy before this 1966 service; he sustained a 
bullet wound to the left shoulder in combat; while in Vietnam 
he served as an advisor with MACV (Military Assistance 
Command, Vietnam), and with "#1 Squadron, 501 Battalion, 
Black Watch Re-Con"; his duties included going on LRR (long-
range reconnaissance) patrols.  

The veteran's assertions are contradicted by his service 
records in all relevant aspects.  The veteran's service 
records show that he had active duty service from March 1954 
to February 1965, in the Marine Corps.  They do not show 
service in Vietnam.  There is no evidence of service in the 
Navy.  The veteran's discharges (DD Form 214's), covering the 
period from 1957 to 1965, indicate Marine Corps service, that 
his military occupation specialty was motor vehicle operator, 
and that he had two years and seven days of sea service.  The 
section of the veteran's discharge titled "decorations, 
medals, badges, commendations, citations and campaign ribbons 
awarded or authorized" does not show anything to indicate 
service in Vietnam.  His personnel file includes his "record 
of service" (NAVMC 113(3)) and "sea and air travel 
embarkation slips" NAVMC188(17) ("embarkation slips"), 
none of which note service in Vietnam.  These records do not 
show that the veteran ever received parachute, language or 
hand-to-hand combat training, nor any other training 
reasonably consistent with his claims of advanced 
infantry/reconnaissance skills and/or service in a military 
intelligence unit.  In this regard, his primary duties almost 
entirely involved guard duty, motor vehicle operation, truck 
driver, and mess duty.  The veteran's service records also 
show that between 1963 and 1965, the veteran served at Camp 
Pendleton (California), a naval air station in Alaska, or in 
Bremerton, Washington.  During this time, his duties were 
corporal of the guard, guard clerk, truck driver, and motor 
vehicle driver.  The service records also show that the 
veteran's time was fully accounted for between 1963 and 1965, 
in terms of duty stations and proficiency ratings.  They also 
show that during between 1964 and February 1965, that the 
veteran was involved in a number of administrative and 
personnel actions related to a past marriage, and numerous 
unpaid bills.  Alternatively stated, there are no "gaps" in 
the service medical records consistent with his claim of 
classified duty in Vietnam.  

As for the veteran's service medical records, they note a 
left leg scar upon entrance into service; they do not show 
any treatment for shrapnel wounds, a gunshot wound to the 
left shoulder, or any other wounds in action, nor do they 
contain any indication of service in Vietnam.  

The Board must find that the service records in this case 
provide highly probative evidence against all claims, totally 
undermining the veteran's credibility.  The service records 
make unusually clear that the veteran is highly exaggerating 
his military service and the events in service. 

The Board also notes that the RO has previously denied claims 
of service connection for shrapnel wounds of the left lower 
extremity, back, and left shoulder.  See e.g., RO's rating 
decisions, dated in August 1998 and April 2005.  

In summary, the veteran is shown to have a history involving 
theft and misrepresentation, and his statements are either 
uncorroborated or contradicted by his service records and 
service medical records to such a degree that the Board finds 
that he is not a credible historian and that any statement 
the veteran's makes in support of his claims is found 
suspect, having no probative value.  See Wilson v. Derwinski, 
2 Vet. App. 16, 19-20 (1991); Cohen v. Brown, 10 Vet. App. 
128, 146 (1997).  Further, the Board finds that his 
statements, over time, provide highly probative evidence 
against all claims he would file with the VA.   

In reaching this decision, the Board has considered that the 
veteran's service records include a version of a DD Form 214 
for the period from January 1963 to February 1965, which 
contains notations indicating service in Vietnam.  
Specifically, this version of his discharge contains a number 
of notations that are very faint and difficult to read, but 
appear to note "PURPLE HEART (3)," and "VIETNAM SERVICE."  

The Board has determined that this version of the veteran's 
discharge is not credible, and therefore not probative.  For 
example, the veteran's service records indicate that he was 
an enlisted man with less than four years of high school, and 
that his that his primary duties almost entirely involved 
guard duty, motor vehicle operation, truck driver, and mess 
duty.  In contrast, the version of the discharge in question 
indicates that his rank was "Lt./Cdr" (lieutenant 
commander), that he had six years of college, that his rank 
was "O4," that his MOS was Marine Engineer, and that he had 
completed a course in nuclear engineering.  For these 
reasons, the version of the discharge with notations 
indicating service in Vietnam, which is contradicted by 
overwhelming weight of the veteran's service records, is not 
considered credible evidence.  The Board parenthetically 
notes that a copy of this version of the discharge appears to 
have been included in the service records obtained from the 
National Personnel Records Center.  As the source of this 
version of the discharge is unclear (and although the veteran 
has submitted a copy of this version of his discharge in 
support of his claim), it has not used this evidence in its 
assessment of his credibility.  

The credibility problems in this case are actually more 
extensive then those cited within this decision. 

The Board has also considered a lay statement from A.R.S., 
dated in December 2003.  This statement is one-sentence long, 
and states that the author served with the veteran in Vietnam 
from 1966 to 1967.  There is a handwritten notation of "366th 
Tactical Fighter Wing."  However, this letter is unsigned, 
and it asserts that the author served in Vietnam with the 
veteran in a unit that the veteran has never claimed to be in 
(the veteran has never offered an explanation for this).  
When compared with the veteran's personal, detailed, and 
voluminous service records, which do not show service in 
Vietnam, or any service with the "366th Tactical Fighter 
Wing," it is not considered credible evidence.  

Finally, the Board has considered a letter from the Office of 
Personnel Management (OPM), dated in August 2000, which 
states that he retired on a disability retirement in July 
1976 from the Department of the Navy.  However, as previously 
stated, there are no service records which show that the 
veteran ever served with the Navy.  This letter is issued by 
OPM, and it appears to be a reference to civilian employment 
with the Navy.  Therefore, it is insufficient to corroborate 
any significant aspect of the veteran's claims.  

The Board further finds that the veteran did not serve in 
Vietnam.  The Board's discussion of the evidence pertaining 
to the veteran's credibility is incorporated herein.  Briefly 
stated, the evidence in the veteran's service records 
overwhelmingly shows that he did not serve in Vietnam.  This 
evidence includes his "record of service" (NAVMC 113(3)) 
and "sea and air travel embarkation slips" NAVMC188(17) 
("embarkation slips"), which detail his assignments between 
1963 and 1965, none of which note service in Vietnam.  As 
service in Vietnam is not shown, exposure to Agent Orange may 
not be presumed, and service connection for diabetes mellitus 
type 2, and prostate cancer, under the presumptive provisions 
for exposure to Agent Orange at 38 C.F.R. §§ 3.307 and 3.309 
is not warranted.  

Furthermore, exposure to Agent Orange is not shown by the 
evidence of record.   Accordingly, the laws and regulations 
pertaining to service connection based on exposure to 
herbicides will not be further discussed, except as noted.  

In reaching this decision, the Board has considered the 
veteran's repeated arguments that a VA progress note, dated 
in November 2003 (and an associated November 2003 letter), 
and a VA Agent Orange protocol examination report, dated in 
November 2003, are evidence in support of his claim of 
exposure to Agent Orange.  In this regard, in the notice of 
disagreement, receive in June 2005, it was stated that the 
veteran had enrolled in the Agent Orange Registry Program, 
that he had undergone a battery of tests in November 2003, 
and that, "The environmental physician in charge of the 
program, Dr. J.T.C., concluded that based on the results of 
the examination, that [the veteran] should indeed file a 
claim for benefits for the Diabetes Type II and the Prostate 
Cancer."  

Clearly, the doctor based this statement of the veteran's 
contentions that he was exposed to herbicides during his 
service in Vietnam.  As the veteran has been found not 
credible, the statements of the doctor based on the veteran's 
statement are not probative. 

The November 2003 VA progress note, apparently written by Dr. 
J.T.C., indicates that the veteran was a "Vietnam veteran" 
with longstanding diabetes mellitus type 2, prostate cancer 
that had been diagnosed about two years before, spinal 
stenosis, low back pain, and major depression.  The report 
contains an impression of, "Long standing history of 
diabetes mellitus type 2 and prostatic carcinoma, which are 
related to Agent Orange exposure."  An associated November 
2003 statement from Dr. J.T.C. advises the veteran to file a 
claim for diabetes type II, and prostate cancer.  

The VA Agent Orange protocol examination report, dated in 
November 2003, shows that the veteran indicated that he had 
served in "special operations [both 1963 and 1964]," and 
contains diagnoses of diabetes mellitus type 2, and prostate 
cancer.  He denied being involved in handling or spraying 
Agent Orange, but indicated that he had possibly been in 
recently sprayed areas, possibly been exposed to herbicides 
other than Agent Orange, possibly been directly sprayed, and 
that he had possibly had eaten food or drink that could have 
been sprayed.  

The Court has previously held that in some cases, service 
connection may be established with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this case, the Board has determined that the veteran did 
not serve in Vietnam, and that exposure to Agent Orange in 
not shown.  Furthermore, there is no indication that either 
of the November 2003 documents from Dr. J.T.C. were based on 
a review of the veteran's C-file, or any other detailed and 
reliable medical history, and Dr. J.T.C.'s notation of 
service in Vietnam is clearly "by history" only.  To the 
extent that the impression in the progress note can be read 
to associate the veteran's diabetes and prostate cancer with 
exposure to Agent Orange, given Dr. J.T.C.'s assumption that 
the veteran served in Vietnam, he may have merely been 
referring to the presumptions for service connection at 
38 C.F.R. §§ 3.307 and 3.309.  However, and in any event, as 
previously stated, the veteran has been determined not to 
have served in Vietnam, and there is no basis to find that 
the veteran was exposed to Agent Orange during service.  The 
Board further notes that these documents indicate that the 
veteran was given a number of tests.  However, contrary to an 
assertion in the veteran's December 2005 videotaped 
testimony, the November 2003 documents from Dr. J.T.C. do not 
show, or state, that they are based on tissue samples, or any 
other tests, which showed the presence of herbicides in his 
body.  Therefore, to the extent that it is argued that the 
November 2003 documents from Dr. J.T.C. are evidence of 
exposure to Agent Orange, they are insufficiently probative 
of the veteran's claim.  See e.g.,  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (stating that the Board is not required 
to accept an appellant's uncorroborated account of his active 
service experiences); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (same).  Finally, to the extent that the veteran 
appears to have enrolled in the Agent Orange Payment Program, 
even if receipt of benefits were to be shown under that 
program, it would not be evidence of a nexus between any of 
the claimed conditions and his service.  A veteran may have 
received benefits under that program without showing his 
disability was due to exposure to Agent Orange.  See Winsett 
v. West, 11 Vet. App. 420, 425 (1998).  Accordingly, this 
evidence does not provide a basis for a grant of any of the 
claims.    

Further, the Board finds that the veteran's statements 
provide evidence against this claim, actually providing 
evidence against all claims. 

The Board has considered the possibility of service 
connection for diabetes mellitus type 2, prostate cancer, 
arthritis of the shoulders, knees, and spine, and a 
psychological disability, on a direct basis (i.e., on a basis 
other than exposure to Agent Orange).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for diabetes mellitus, and 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 12101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.   

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD (which has not 
been found in this case); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

The Board has determined that service connection, on a direct 
basis, for diabetes mellitus type 2, prostate cancer, 
arthritis of the shoulders, knees, and spine, and a 
psychological disability, is not warranted.  In this regard, 
to the extent that the claim for a psychological disability 
appears to include a claim for post-traumatic stress disorder 
(PTSD), see October 2004 VCAA letter, there are some 
notations of PTSD in the VA progress notes.  However, the 
Board finds that the overwhelming majority of the evidence 
shows that the veteran has been diagnosed with disorder other 
than PTSD, primarily major depression/depression.  See VA 
progress notes, dated between 2000 and 2006.  The Board 
therefore finds that the preponderance of the evidence shows 
that the veteran does not have PTSD, and this aspect of the 
claim is denied.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  

For all other claims, the veteran's service medical records 
do not show treatment for any relevant symptoms, nor do they 
contain a relevant diagnosis.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  The 
post-service medical evidence consists of VA and non-VA 
reports, dated between 1976 and 2006.  This evidence shows 
that he has been diagnosed with diabetes mellitus type 2, 
prostate cancer, major depression, spinal stenosis, and 
arthritis of the dorsal spine.  Even assuming that all 
conditions are shown, the earliest medical evidence of any of 
these conditions is found in a private X-ray report, dated in 
February 1974, which notes mild degenerative changes in the 
dorsal spine.  This is approximately nine years after 
separation from service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence to show that any of these claimed 
conditions are related to the veteran's service, or that 
arthritis, or diabetes mellitus, was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. § 3.307, 3.309.  In this regard, the 
Board has considered the veteran's spouse's testimony, and 
that fact that she asserts that she is a registered nurse.  
However, given the foregoing evidence, her testimony is 
outweighed by the contrary evidence of record, to include the 
Board's factual determination that the veteran did not serve 
in Vietnam and was not exposed to Agent Orange during 
service, and has exaggerated regarding his experiences during 
service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for diabetes mellitus type 2, 
prostate cancer, arthritis of the shoulders, knees, and 
spine, and a psychological disability, and that they must be 
denied.  

Finally, the veteran argues that he has vision problems, 
right lower extremity weakness, and left lower extremity 
weakness, with all disabilities claimed as secondary to 
diabetes mellitus, type 2.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  See 38 C.F.R. § 3.310.    

In this case, service connection is not currently in effect 
for any disabilities, and the Board has determined that 
service connection is not warranted for diabetes mellitus 
type 2.  Given the foregoing, there is no legal basis for 
these claims, and they must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  With regard to the claims for diabetes 
mellitus, type 2, prostate cancer, arthritis of the 
shoulders, knees, and spine, and a psychological disability, 
these conditions are not capable of lay diagnosis.  

With regard to all of the claims, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to medical causation, and the Board has 
determined that the veteran's oral and written testimony is 
outweighed by the service records (showing that the veteran 
did not serve in Vietnam), and the medical evidence (service 
and post-service medical records, indicating disorders that 
began many years after service), and that this evidence shows 
that service connection is not warranted for the claimed 
conditions.  

Further, the veteran's own statements are found to provide 
evidence against all claims, indicating that the veteran is 
not creditable, has not been credible, and continues to 
distort his military service. 

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in November 2003 (claims for 
diabetes mellitus type 2, vision problems, and lower 
extremity weakness), and October 2004 (all claims except the 
claim for arthritis of the shoulders, knees, and spine), the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The VCAA notices 
complied with the requirement that the notice must precede 
the adjudication.    Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  

Although neither of the VCAA letters mentioned the claim for 
arthritis of the shoulders, knees, and spine, the Board finds 
that the VCAA duty to notify has not been satisfied.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  
Specifically, the veteran has submitted a recording of his 
deposition that took place in December 2005, in which he 
discussed all claims.  In March 2007 the veteran's 
representative attended a hearing, along with the veteran's 
spouse (the veteran reportedly was not able to attend due to 
poor health), at which time testimony was taken as to all 
claims.  The Board further notes that the claims file 
includes at least four statements from the veteran's 
representative, dated between 2005 and 2007, and that in a 
July 2007 statement, the veteran's representative stated that 
he had no further evidence to submit, and requested that the 
adjudication of the claims be expedited.  The Board finds 
that this evidence shows that "a reasonable person could be 
expected to understand what was needed," and that they show 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights has been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  For these reasons, any defect 
in the timing of the VCAA notices was not prejudicial.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in May 2006, and in any event, as the claims have been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  Although the veteran has argued that he had 
active duty beyond 1965, and active duty with the Navy, the 
RO has unsuccessfully attempted to verify such service with 
the NPRC on several occasions since 2001.  Most recently, in 
January 2007, the NPRC stated, "There is no evidence in this 
veteran's file to substantiate any service in the Republic of 
Vietnam."  At that time, the NPRC also stated that they had 
identified a USMC record for the veteran, but not a Navy 
record.  The veteran has been afforded an Agent Orange 
protocol examination.  To the extent that it may be argued 
that this examination did not encompass all of the claims, 
and/or that etiological opinions should have been obtained, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, with regard to the claims for vision problems, 
and bilateral lower extremity weakness, these claims are 
based on a theory of secondary service connection, with the 
assumption that diabetes mellitus is service-connected.  See 
38 C.F.R. § 3.310.  As the Board has determined that the 
predicate service-connected disability (i.e., diabetes 
mellitus, type 2) is not established, the claims have been 
denied as a matter of law.  Therefore, a medical examination 
would not provide a basis to grant this claims.  With regard 
to the claims for diabetes mellitus, type 2, prostate cancer, 
arthritis of the shoulders, knees, and spine, and a 
psychological disability, the Board has determined that the 
veteran is not a credible historian, there is no confirmed 
Vietnam service, and the Board has determined that exposure 
to Agent Orange is not shown.  In this regard, the Board has 
determined that Dr. J.T.C.'s November 2003 statements are 
based on the incorrect assumption that the veteran served in 
Vietnam, and are not credible evidence of either service in 
Vietnam, or exposure to Agent Orange during service.  The 
Board's discussion of that evidence is incorporated herein.  
The Board has also determined that the veteran does not have 
PTSD.  As for the possibility of "direct" service 
connection (i.e., not involving exposure to Agent Orange), 
there is no record of inservice treatment for any relevant 
symptoms, there are no relevant post-service medical 
treatment records dated between 1965 and 1974 (a period of 
nine years), and there is no competent evidence to show that 
any of these conditions are related to service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met as to any of the claims.  See also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

Service connection for diabetes mellitus, type 2, is denied.  

Service connection for vision problems is denied.  

Service connection for right lower extremity weakness is 
denied.  

Service connection for left lower extremity weakness is 
denied.  

Service connection for prostate cancer is denied.  

Service connection for arthritis of the shoulders, knees, and 
spine is denied.  

Service connection for a psychological disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


